COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-075-CV


CLARA PATRICK                                                      APPELLANT

                                              V.

DEWAYNE ALAN WATSON                                                  APPELLEE

                                          ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                          ------------

                           MEMORANDUM OPINION 1

                                          ------------

I.    Introduction

      Appellee DeWayne Alan Watson sued Appellant Clara Patrick for

conversion and violation of the Texas Theft Liability Act. 2 Based on the jury’s

findings, the trial court rendered judgment in favor of Watson.          Patrick


      1
          … See T EX. R. A PP. P. 47.4.
      2
      … See T EX. C IV. P RAC. & R EM. C ODE A NN. § 134.001 et seq. (Vernon
2005).
challenges the legal and factual sufficiency of the evidence to support the jury’s

findings and the trial court’s judgment.3 We affirm.

II.   Background

      Because Patrick has failed to provide us with a reporter’s record, our

background summary is taken from the allegations made in the various

pleadings, the jury’s findings, and the procedural history reflected in the clerk’s

record. See T EX. R. A PP. P. 37.3(c). In March 2004, Watson—ostensibly on

behalf of his church—signed a lease with Patrick for commercial property to be

used by Watson’s church. After the church began using the property, a fire

damaged the premises. Believing that Patrick had breached the lease by failing

to repair the damage caused by the fire, the church abandoned the premises

and terminated the lease. According to Watson’s petition, despite providing

adequate notice, Patrick failed to return personal property that belonged to

Watson, wrongfully sold the personal property, and kept the proceeds.




      3
       … Patrick does not specifically identify whether she is making a legal or
factual sufficiency argument in each of these issues. In part of her brief she
describes how there was “factually insufficient” evidence to support each of
these issues, but later she asks this court to render judgment in her favor, a
remedy available only in the context of a legal sufficiency challenge. See Elias
v. Mr. Yamaha, Inc., 33 S.W.3d 54, 59 (Tex. App.— El Paso 2000, no
pet.)(construing appellant’s challenge as a legal sufficiency challenge because
in prayer for relief appellant asked for court to render judgment). We therefore
construe her issues as both legal and factual sufficiency challenges.

                                        2
       On January 16, 2007, a jury trial was held. The jury found that Watson

was not a party to the lease between Patrick and the church. The jury also

found that Patrick committed conversion and theft in the amount of $4,840.00

and awarded Watson attorney fees in the amount of $20,000.00. On February

7, 2007, the trial court rendered judgment on these findings in favor of Watson.

On March 5, 2007, Patrick filed this appeal.

       On June 6, 2007, this court sent a letter to Patrick informing her that she

had until June 21, 2007, to provide this court with proof that she had either

paid or made arrangements to pay the court reporter for preparing the record

and that her failure to do so would limit this court’s consideration to those

issues that did not require a reporter’s record for a decision. See T EX. R. A PP.

P. 37.3(c). Patrick did not provide this court with proof of payment. On June

22, 2007, this court sent a letter to Patrick informing her that she had failed to

pay or make arrangements to pay for the reporter’s record and that this court

would only consider and decide those issues that did not require a reporter’s

record for a decision. See Id.

III.   Discussion

       In three issues, Patrick challenges the legal and factual sufficiency of the

evidence to support the jury’s findings that Watson was not a party to the lease

and that he was entitled to attorney’s fees in the amount of $20,000.00.

                                         3
      Texas Rule of Appellate Procedure 37.3(c) directs us to address those

issues that do not need the reporter’s record for decision. See T EX. R. A PP. P.

37.3(c). Implicit therein is the notion that we need not consider those issues

that are dependent upon the reporter’s record. In re Spiegel, 6 S.W.3d 643,

646 (Tex. App.—Amarillo 1999, no pet.). In other words, when the reporter’s

record is missing and the issue before us depends upon matters within that

record, we may overrule or reject it. Id. We must presume there was evidence

to support the findings of the jury and the trial court’s judgment rendered on

those findings. Bryant v. United Shortline, Inc. Assurance Servs., 972 S.W.2d
26, 31 (Tex. 1998); Mays v. Pierce, 281 S.W.2d 79, 82 (Tex. 1955).

Therefore, we must overrule Patrick’s legal and factual sufficiency complaints

because there is no reporter’s record of the jury trial in this case. See Bryant,
972 S.W.2d at 31. Accordingly, we overrule Patrick’s three issues.

IV.   Conclusion

      Having overruled each of Patrick’s issues, we affirm the trial court’s

judgment.

                                           PER CURIAM

PANEL B:    GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: July 24, 2008




                                       4